Title: Remsen’s Account of Moving Expenses, [25 November 1790]
From: Remsen, Henry, Jr.
To: 



[25 Nov. 1790]



1790
The Honorable Mr. Jefferson
Dr.


Augt. 9th.

New York curry.




To cash paid for a silver Inkpot & pen 2 ½ dollars
  £1. 0.0


October 1st.

  “ paid Francis & Mathew 14 ½ dollars each
11.12.0




  “ paid for strapping Mr. Jefferson’s cases with hoops
   0.10.0





[To cash] paid for carting Mr. Jefferson’s furniture, including Francas’s, to the wharf
    1. 5.0


13th.

  “ paid the freight of Mr. Jefferson’s effects, and those of Mr. Madison, and the Servants
    9.12.0




  “ paid the passages of Francis & his wife & Mathew
   2. 0.0


14th.

  “ paid the cartage of Mr. Jefferson’s furniture, Mr. Madison’s & Servants
   0.16.4


Novem. 6th.

  “ paid Francis & Mathew eleven dollars each
   8.16.0





£35.19.4

  


Cr. by cash H. Remsen junr. retained out of Mr. Jefferson’s quarter’s salary 75 dollr.
30.0.0



by cash Mr. Jefferson paid for the Richmond paper 5 dollars 
2.0.0




£32.0.0
– 32. 0.0



Balance
   £3.19.4



Note. Mr. Madison will pay Mr. Jefferson for the freight of his cases from New York to Philadelphia, and the cartage from the Philadelphia wharf to the Office where they were deposited, and from Mr. Jefferson’s house at New York to the Sloop. He should be charged about 5d. per square foot Freight—the cartage may amount to about half a dollar.


H. Remsen Junr.

